DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 02/10/2021.  In virtue of this filing, claims 1-4 are currently presented in the instant application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2021 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 02/10/2021 has been considered by Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purinton et al. (US Patent No.: 3,990,065, hereinafter, “Purinton”) in view of Albasha et al. (US Pub. No.: 2020/0326416, hereinafter, “Albasha”).
Regarding claim 1, Purinton teaches a wireless communication module comprising (see figure 1):
a frequency converter configured to change a frequency of a wireless signal (see figure 1, frequency converter 55);
an amplifier configured to change an intensity of the wireless signal (see figure 1, amplifier 57);
a band-pass filter to be provided between the frequency converter and the amplifier (see figure 1, frequency converter 55, amplifier 57, BPF 56); and
a band-rejection filter composed of at least a portion of a plurality of wiring layers electrically connecting the frequency converter, the amplifier, and the band-pass filter to each other (see figure 1, band reject filter 53, frequency converter 55, amplifier 57, BPF 56, it is clearly seen that they are electrically connected by wiring.
Second embodiment of Purinton further teaches an amplifier phase shifter configured to change a phase and an intensity of the wireless signal (see figure 1, signal combiner and power amplifier 34 is included a phase shifter, col.5, ln.38-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Purinton in order to save space and make device more compact.
It should be noticed that Purinton fails to teach an antenna, frequency converter, amplifier, and plurality of BPFs are mounted on the wireless module board. However, Albasha teaches an antenna, frequency converter, amplifier, and plurality of BPFs are mounted on the wireless module board (see figure 1 and 2B, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Albasha into view of Purinton in order to secure all the electronics.



Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purinton et al. (US Patent No.: 3,990,065, hereinafter, “Purinton”) in view of Albasha et al. (US Pub. No.: 2020/0326416, hereinafter, “Albasha”) as applied to claim 1 above, and further in view of Takemura et al. (US Pub. No.: 2011/0170268, hereinafter, “Takemura”).
Regarding claim 2, Purinton teaches the band-rejection filter (see figure 1, band rejection filter 53). Purinton and Albasha, in combination, fails to teach the band-rejection filter is formed inside the wireless module board. However, Takemura teaches the filter is formed inside the wireless module board (see figure 11, PCB 104, filter 103, [0115-0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Takemura into view of Purinton and Albasha in order to save space and make device more compact.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purinton et al. (US Patent No.: 3,990,065, hereinafter, “Purinton”) in view of Albasha et al. (US Pub. No.: 2020/0326416, hereinafter, “Albasha”) as applied to claim 1 above, and further in view of Ballance et al. (US Patent No.: 5,864,265, hereinafter, “Balance”).
Regarding claim 4, Purinton and Albasha, in combination, fails to teach the band-rejection filter attenuates or eliminates unnecessary harmonics having frequencies at least one of two times and three times that of a wireless signal. However, Ballance teaches the band-rejection filter attenuates or eliminates unnecessary harmonics having frequencies at least one of two times and three times that of a wireless signal (see col.4, ln. 27-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ballance into view of Purinton and Albasha in order to reduce the interference.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art made of record fails to clearly teach or fairly suggest the feature of the band-rejection filter is formed so that the width of the wiring layer changes as advancing in a longitudinal direction of the wiring layer.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649